DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Office Note:  Despite Applicant’s Remarks stating that claim 9 is cancelled (see Remarks, p.13), Claim 9 is in not cancelled and is in Original status.



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1,2,4-13,15,16,17,18,20-29,31,32,33,34 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Marcu (US 20180173444) and in view of Benisty (US 20200004445) and Agarwal (US 20180150400)

Claim 1. Marcu discloses a data storage device (e.g., non-volatile memory system 100 , 0037 Fig. 2B), comprising: 
a memory die comprising non-volatile memory (NVM) storage elements and a latch (e.g., non-volatile memory system 100  non-volatile memory die 104,  non-volatile memory array 142., 0056 Fig. 2B; latch, 0057); and 
a controller coupled to the memory die and configured to (e.g., controller 102, 0056 Fig. 2B):
store data in the latch in response to a volatile memory write command received from the processing device (e.g., data latches store user data, temporary data, or quick pass write data, 0064 Fig. 3B); and 
retrieve the data from the latch in response to a volatile memory read command received from the processing device (e.g.,  during a read, data from the flash page is read in to the XDL before getting transferred out, 0064, Fig. 3B; the management may be fully de-centralized such that the NAND manages the latches, 0065).

Marcu does not disclose, but Benisty discloses
	identify a particular latch of the plurality of latches that is available for use as volatile memory by a processing device external to the memory die (eg., each set of data latches 158 may be a page in width and a plurality of sets of data latches 158 may be included in the data cache 156. , 0049; data latches 158 may function as a type of volatile memory that only retains data while powered on, 0050; Each logical block may include a range of logical block addresses (LBAs) that are associated with data received from a host. The LBAs are then mapped to one or more physical blocks in the NVM system 100 where the data is physically stored, 0052).
notify a processing device external to the memory die that the latch is available for use as volatile memory by the processing device (e.g., The controller may be configured to advertise to the host device a total amount of available controller memory resources on the non-volatile memory device available for use by the host device , 0028).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with latches for reading and writing data to memory as disclosed by Marcu, with Benisty, providing the benefit of use of CMB/PMR resources by a host may reduce the amount of storage that is implemented in the host memory (see Benisty, 0022) NVM system with multiple controllers to provide virtual or physical hosts (also referred to herein as virtual or physical functions) direct input/output (I/O) access (0023)  to dynamically configure an amount of memory buffer resources located on the memory device for use by a host (0029).

Marcu in view of Benisty does not disclose, but Agarwal discloses
, the particular latch identified based, at least in part, using an address-to-latch mapping table; particular (eg., the remap table 244 contains a mapping of logical addresses to physical addressees….  the physical address may point to a group of data latches (e.g., FIG. 3, 194), para 0072, 0105, 0112; the latches 194 could be volatile).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with latches for reading and writing data to memory as disclosed by Marcu, with Benisty, with Agarwal, providing the benefit of to improve read and program performance, multiple charge storage elements or memory transistors in an array (see Agarwal, 0006)  cache the residual data in latches (0032).


Claim 2. Marcu discloses wherein the processing device is a host device, and wherein the controller is further configured to receive the data for storage in the latch within a random access memory (RAM) write command from the host device (e.g., when a host needs to read data from or write data to the flash memory, it will communicate with the flash memory controller… host provides a logical address to which data is to be read/written, 0040).

Claim 4. Marcu does not disclose, but Benisty discloses
wherein the controller is further configured to identify the particular latch that is available for use as volatile memory by identifying a latch that is not needed for NVM storage element read or write operations (e.g.,  controller may be configured to, during an initialization phase of the non-volatile memory device, advertise to the host device a total amount of available controller memory resources on the non-volatile memory device available for use by the host device, 0028).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with latches for reading and writing data to memory as disclosed by Marcu, with Benisty, providing the benefit of use of CMB/PMR resources by a host may reduce the amount of storage that is implemented in the host memory (see Benisty, 0022) NVM system with multiple controllers to provide virtual or physical hosts (also referred to herein as virtual or physical functions) direct input/output (I/O) access (0023)  to dynamically configure an amount of memory buffer resources located on the memory device for use by a host (0029).

Claim 5. Marcu discloses 
wherein the controller is further configured to identify the particular latches based on whether the latches are needed for on-going single- level cell (SLC) or multi-level cell (MLC) NVM storage element operations (e.g.,  The new host read is for single level cell (SLC) or multi-level cell (MLC) memory. In response, the read request is serviced 908. In FIG. 9b, a new write command 910 is received. The write command 910 may be SLC. In response, the write request is serviced 912. In FIG. 9c, a new write command 914 is received. The write command 914 is for MLC memory only. As a result the RLA may be discarded 916, and the MLC write request is serviced 918. Alternatively, the RLA may not be discarded if the write can be routed to another die/plane (as described with respect to FIG. 13). A MLC write request may require more memory than just a single latch. In other words, the auxiliary latch content may be maintained as long as an MLC write does not come in which requires more than one latch, 0091).

Claim 6. Marcu discloses 
wherein the controller is further configured to identify one or more MLC latches as being available for use as volatile memory when the 
memory die is performing on-going SLC NVM storage element operations using an SLC latch (e.g., the MLC write request is serviced 918. Alternatively, the RLA may not be discarded if the write can be routed to another die/plane (as described with respect to FIG. 13). A MLC write request may require more memory than just a single latch. In other words, the auxiliary latch content may be maintained as long as an MLC write does not come in which requires more than one latch. Depending on how many latches are needed, data may be discarded accordingly., 0091).

Claim 7. Marcu does not disclose, but Benisty discloses 
wherein the memory die is one of a plurality of memory dies of an NVM array, and wherein the controller is further configured to identify particular memory dies of the NVM array that have one or more latches available for use as volatile memory in the notification to the processing device by identifying particular dies not currently being used  NVM storage (e.g., advertise to the host device a total amount of available controller memory resources on the non-volatile memory device available for use by the host device The controller may be further configured to store a controller memory resource configuration setting received from the host device, based on the total amount of available controller memory resources, during the initialization phase of the non-volatile memory device, identifying a host device determined portion of the total amount of available controller memory resources the host device reserves for host device use., 0028).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with latches for reading and writing data to memory as disclosed by Marcu, with Benisty, providing the benefit of use of CMB/PMR resources by a host may reduce the amount of storage that is implemented in the host memory (see Benisty, 0022) NVM system with multiple controllers to provide virtual or physical hosts (also referred to herein as virtual or physical functions) direct input/output (I/O) access (0023)  to dynamically configure an amount of memory buffer resources located on the memory device for use by a host (0029).

Claim 8. Marcu discloses wherein the controller is further configured to select latches of different dies of the NVM array for use as volatile memory at different times (e.g., The identification of the leader die may be dynamic and can change during run time. For example, an external event (e.g. power cycle) may result in the selection of a different leader die or the controller may choose a different leader die., 0066 Fig. 5a).

Claim 9. Marcu does not disclose, but Benisty discloses 
wherein the processing device is a host device, and wherein the controller is further configured to negotiate with the host device to determine a total amount of latch memory space to be made available to the host device as volatile memory (e.g., a memory device to dynamically configure an amount of memory buffer resources located on the memory device for use by a host… After advertising the total amount of memory buffer resources, the method may further include receiving, from the physical function, a controller memory resource configuration setting identifying both a first portion of the controller memory resources located on the memory device to be reserved for the physical function and a second portion of the controller memory resources located on the memory device to be reserved for a virtual function, 0029; data cache 156 comprises sets of data latches 158 for each bit of data in a memory page of the non-volatile memory array 142., 0049, Fig. 2B; to dynamically configure an amount of memory buffer resources located on the memory device for use by a host, 0029; controller may be further configured to store a controller memory resource configuration setting received from the host device, based on the total amount of available controller memory resources, 0028).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with latches for reading and writing data to memory as disclosed by Marcu, with Benisty, providing the benefit of use of CMB/PMR resources by a host may reduce the amount of storage that is implemented in the host memory (see Benisty, 0022) NVM system with multiple controllers to provide virtual or physical hosts (also referred to herein as virtual or physical functions) direct input/output (I/O) access (0023)  to dynamically configure an amount of memory buffer resources located on the memory device for use by a host (0029).

Claim 10. Marcu does not disclose, but Benisty discloses 
wherein the processing device is a host device, and wherein the controller is further configured to determine whether to make the latch available for use as volatile memory based on hints received from the host device (e.g., The NVM system is composed of primary controller(s) and secondary controller(s), where the secondary controller(s) depend on primary controller(s) for dynamically assigned resources. A host may issue the Identify command to a primary controller specifying the Secondary Controller List to discover the secondary controllers associated with that primary controller., 0023).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with latches for reading and writing data to memory as disclosed by Marcu, with Benisty, providing the benefit of use of CMB/PMR resources by a host may reduce the amount of storage that is implemented in the host memory (see Benisty, 0022) NVM system with multiple controllers to provide virtual or physical hosts (also referred to herein as virtual or physical functions) direct input/output (I/O) access (0023)  to dynamically configure an amount of memory buffer resources located on the memory device for use by a host (0029).

Claim 11. Marcu does not disclose, but Benisty discloses wherein the processing device is a host device, and wherein the controller is further configured to determine whether to make the latch available for use as volatile memory based on instructions received from the host device (e.g., A host may issue the Identify command to a primary controller specifying the Secondary Controller List to discover the secondary controllers associated with that primary controller., 0023; each virtual function is allocated its own CMB/PMR that is a portion of the total controller memory available for CMB/PMR use, 0025).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with latches for reading and writing data to memory as disclosed by Marcu, with Benisty, providing the benefit of use of CMB/PMR resources by a host may reduce the amount of storage that is implemented in the host memory (see Benisty, 0022) NVM system with multiple controllers to provide virtual or physical hosts (also referred to herein as virtual or physical functions) direct input/output (I/O) access (0023)  to dynamically configure an amount of memory buffer resources located on the memory device for use by a host (0029).

Claim 12. Marcu does not disclose, but Benisty discloses 
wherein the controller is further configured to determine whether to make the latch available for use as volatile memory based on one or more usage profiles (e.g., PCI Express that allow multiple System Images (SIs), such as virtual machines running on a hypervisor, to share PCI hardware resources. A benefit of SR-IOV is that it eliminates the hypervisor from participating in I/O operations which may be a significant factor limiting storage performance in some virtualized environments and allows direct SI access to PCI hardware resources., 0023).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with latches for reading and writing data to memory as disclosed by Marcu, with Benisty, providing the benefit of use of CMB/PMR resources by a host may reduce the amount of storage that is implemented in the host memory (see Benisty, 0022) NVM system with multiple controllers to provide virtual or physical hosts (also referred to herein as virtual or physical functions) direct input/output (I/O) access (0023)  to dynamically configure an amount of memory buffer resources located on the memory device for use by a host (0029).

Claim 15. Marcu discloses wherein the latch is positioned along a read/write path of the memory die (e.g., Non-volatile memory die 104 further includes a data cache 156 that caches data. , 0056 Fig. 2B; a latch may be referred to as a cache memory and may be a memory element for temporarily holding data. As shown, there latches 304 on a memory die 302 that act as a cache. Retrieving data from the latches 304 may be faster than retrieving data from the memory die 302. Accordingly, latches may be referred to as a cache storage on the memory die., 0058).


Claim 35. Marcu in view of Benisty does not disclose, but Agarwal discloses
wherein the controller is further configured to verify that the particular latch is available for use as volatile memory based on whether the particular latch is being used to process an NVM data storage command for accessing the NVM storage elements (eg., If it was determined in step 1304 that there is not valid data in any latches, then the random data can be written to any die, in step 1308., 0138). 
 It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with latches for reading and writing data to memory as disclosed by Marcu, with Benisty, with Agarwal, providing the benefit of to improve read and program performance, multiple charge storage elements or memory transistors in an array (see Agarwal, 0006)  cache the residual data in latches (0032).

Claim 36. Marcu discloses wherein the controller is further configured to determine whether the particular latch is being used to process the NVM data torage command based on data in one or more of a flash translation table (FTL) and a cache (eg., FTL or MML 138 …  MML 138 attempts to translate the writes from host into writes into the flash memory 104. As described below, erratic bits may be identified and recorded using the MML 138, 0055,  look ahead may be used to predict the next instruction or command and then to prepare the device to be ready for that instruction or command., 0090).

Claim 37. Marcu in view of Benisty does not disclose, but Agarwal discloses
wherein the controller is further configured to update the address-to-latch mapping table to indicate that the particular latch is no longer available for use as volatile memory in response to an indication the latch is being used to process an NVM data storage command for accessing the NVM storage elements (eg., Each time the memory controller 122 receives a new write command from the host, the command table 246 may be updated with the logical address of the data in the command. , 0074, 0125).

 It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with latches for reading and writing data to memory as disclosed by Marcu, with Benisty, with Agarwal, providing the benefit of to improve read and program performance, multiple charge storage elements or memory transistors in an array (see Agarwal, 0006)  cache the residual data in latches (0032).


Claim 38. Marcu in view of Benisty does not disclose, but Agarwal discloses 
wherein the controller is further configured to update the address-to-latch mapping table to indicate that the particular latch is no -10-Appln No. 17/184,387 Amdt date July 29, 2022 Reply to Office Action of May 16, 2022 longer available for use as volatile memory by being configured to remove an entry from the table that corresponds to the particular latch (eg.,  memory controller checks to determine whether there is valid residual data in the volatile latches, in step 912. For example, the memory controller may store a remap table 244 that indicates which volatile latches hold valid residual data., 0116).
 It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with latches for reading and writing data to memory as disclosed by Marcu, with Benisty, with Agarwal, providing the benefit of to improve read and program performance, multiple charge storage elements or memory transistors in an array (see Agarwal, 0006)  cache the residual data in latches (0032).

Claim 17. Marcu discloses a method by a controller of a data storage device that includes a memory die with non-volatile memory (NVM) storage elements and a latch (e.g., non-volatile memory system 100  non-volatile memory die 104,  non-volatile memory array 142., 0056 Fig. 2B; latch, 0057);, the method comprising:
storing data in the latch in response to a volatile memory write command received from the processing device (e.g., data latches store user data, temporary data, or quick pass write data, 0064 Fig. 3B); and
retrieving the data from the latch in response to a volatile memory read command received from the processing device (e.g.,  during a read, data from the flash page is read in to the XDL before getting transferred out, 0064, Fig. 3B; the management may be fully de-centralized such that the NAND manages the latches, 0065).

Marcu does not disclose, but Benisty discloses
notifying a processing device external to the memory die that the latch is available for use as volatile memory by the processing device (e.g., The controller may be configured to advertise to the host device a total amount of available controller memory resources on the non-volatile memory device available for use by the host device , 0028).
identify a particular latch of the plurality of latches that is available for use as volatile memory by a processing device external to the memory die (eg., each set of data latches 158 may be a page in width and a plurality of sets of data latches 158 may be included in the data cache 156. , 0049; data latches 158 may function as a type of volatile memory that only retains data while powered on, 0050; Each logical block may include a range of logical block addresses (LBAs) that are associated with data received from a host. The LBAs are then mapped to one or more physical blocks in the NVM system 100 where the data is physically stored, 0052).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with latches for reading and writing data to memory as disclosed by Marcu, with Benisty, providing the benefit of use of CMB/PMR resources by a host may reduce the amount of storage that is implemented in the host memory (see Benisty, 0022) NVM system with multiple controllers to provide virtual or physical hosts (also referred to herein as virtual or physical functions) direct input/output (I/O) access (0023)  to dynamically configure an amount of memory buffer resources located on the memory device for use by a host (0029).

Marcu in view of Benisty does not disclose, but Agarwal discloses
, the particular latch identified based, at least in part, using an address-to-latch mapping table; particular (eg., the remap table 244 contains a mapping of logical addresses to physical addressees….  the physical address may point to a group of data latches (e.g., FIG. 3, 194), para 0072, 0105, 0112; the latches 194 could be volatile).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with latches for reading and writing data to memory as disclosed by Marcu, with Benisty, with Agarwal, providing the benefit of to improve read and program performance, multiple charge storage elements or memory transistors in an array (see Agarwal, 0006)  cache the residual data in latches (0032).

Claim 18 is rejected for reasons similar to claim 2 (see above).
Claim 20 is rejected for reasons similar to claim 4 (see above).
Claim 21 is rejected for reasons similar to claim 5 (see above).
Claim 22 is rejected for reasons similar to claim 6 (see above).
Claim 23 is rejected for reasons similar to claim 7 (see above).
Claim 24 is rejected for reasons similar to claim 8 (see above).
Claim 25 is rejected for reasons similar to claim 9 (see above).
Claim 26 is rejected for reasons similar to claim 10 (see above).
Claim 27 is rejected for reasons similar to claim 11 (see above).
Claim 28 is rejected for reasons similar to claim 12 (see above).
Claim 31 is rejected for reasons similar to claim 15 (see above).

Claim 33. Marcu discloses a data storage apparatus that includes a controller and a memory die having non- volatile memory (NVM) storage elements and a latch (e.g., non-volatile memory system 100  non-volatile memory die 104,  non-volatile memory array 142., 0056 Fig. 2B; latch, 0057);, the apparatus comprising:

means for storing data in the latch in response to a volatile memory write command received from the processing device (e.g., data latches store user data, temporary data, or quick pass write data, 0064 Fig. 3B); and
means for retrieving the data from the latch in response to a volatile memory read command received from the processing device (e.g.,  during a read, data from the flash page is read in to the XDL before getting transferred out, 0064, Fig. 3B; the management may be fully de-centralized such that the NAND manages the latches, 0065).

Marcu does not disclose, but Benisty discloses
Means for identifying a particular latch of the plurality of latches that is available for use as volatile memory by a processing device external to the memory die (eg., each set of data latches 158 may be a page in width and a plurality of sets of data latches 158 may be included in the data cache 156. , 0049; data latches 158 may function as a type of volatile memory that only retains data while powered on, 0050; Each logical block may include a range of logical block addresses (LBAs) that are associated with data received from a host. The LBAs are then mapped to one or more physical blocks in the NVM system 100 where the data is physically stored, 0052).

means for notifying a processing device external to the memory die that the latch is available for use as volatile memory by the processing device (e.g., The controller may be configured to advertise to the host device a total amount of available controller memory resources on the non-volatile memory device available for use by the host device , 0028).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with latches for reading and writing data to memory as disclosed by Marcu, with Benisty, providing the benefit of use of CMB/PMR resources by a host may reduce the amount of storage that is implemented in the host memory (see Benisty, 0022) NVM system with multiple controllers to provide virtual or physical hosts (also referred to herein as virtual or physical functions) direct input/output (I/O) access (0023)  to dynamically configure an amount of memory buffer resources located on the memory device for use by a host (0029).
Marcu in view of Benisty does not disclose, but Agarwal discloses
, the particular latch identified based, at least in part, using an address-to-latch mapping table; particular (eg., the remap table 244 contains a mapping of logical addresses to physical addressees….  the physical address may point to a group of data latches (e.g., FIG. 3, 194), para 0072, 0105, 0112; the latches 194 could be volatile).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with latches for reading and writing data to memory as disclosed by Marcu, with Benisty, with Agarwal, providing the benefit of to improve read and program performance, multiple charge storage elements or memory transistors in an array (see Agarwal, 0006)  cache the residual data in latches (0032).

Claim 34 is rejected for reasons similar to claim 2 (see above).
Claim 39 is rejected for reasons similar to claim 35 (see above).
Claim 40 is rejected for reasons similar to claim 36 (see above).
Claim 41 is rejected for reasons similar to claim 37 (see above).
Claim 42 is rejected for reasons similar to claim 38 (see above).

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. 
For claims 1, 17 and 33, Applicant argues that the cited references do not disclose the amended limitations. 
The present OA rejects these amended limitations.
Specifically, Marcu does not disclose, but Benisty discloses
	identify a particular latch of the plurality of latches that is available for use as volatile memory by a processing device external to the memory die (eg., each set of data latches 158 may be a page in width and a plurality of sets of data latches 158 may be included in the data cache 156. , 0049; data latches 158 may function as a type of volatile memory that only retains data while powered on, 0050; Each logical block may include a range of logical block addresses (LBAs) that are associated with data received from a host. The LBAs are then mapped to one or more physical blocks in the NVM system 100 where the data is physically stored, 0052).
	Marcu in view of Benisty does not disclose, but Agarwal discloses
, the particular latch identified based, at least in part, using an address-to-latch mapping table; particular (eg., the remap table 244 contains a mapping of logical addresses to physical addressees….  the physical address may point to a group of data latches (e.g., FIG. 3, 194), para 0072, 0105, 0112; the latches 194 could be volatile).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with latches for reading and writing data to memory as disclosed by Marcu, with Benisty, with Agarwal, providing the benefit of to improve read and program performance, multiple charge storage elements or memory transistors in an array (see Agarwal, 0006)  cache the residual data in latches (0032).
Applicant’s arguments for dependent claims are based on dependency from claims 1, 17 and 33, addressed above.
	New claims 35-42 are rejected above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135